Citation Nr: 1441172	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  01-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to August 31, 2004, for the award of a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1986 to September 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Buffalo, New York, Regional Office (RO) which, in pertinent part, denied a TDIU.  In June 2008, the RO granted a TDIU and effectuated the award as of August 31, 2004.  In August 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In January 2010, the Board, in pertinent part, denied an effective date prior to August 31, 2004, for the award of a TDIU.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the Court granted the Parties' Motion for Partial Remand; vacated that portion of the January 2010 Board decision which denied an effective date prior to August 31, 2004, for the award of a TDIU; and remanded the issue to the Board of additional action.  In January 2011, the Board remanded the Veteran's appeal to the RO for additional action which included referring the Veteran's claim to the Director of the VA Compensation and Pension Service for consideration of assignment of a TDIU for the period prior to August 31, 2004, under the provisions of 38 C.F.R. § 4.16(b).  

In April 2011, the Director of the VA Compensation and Pension Service determined that assignment of a TDIU for the period prior to August 31, 2004, under the provisions of 38 C.F.R. § 4.16(b) was not warranted.  In February 2012, the Board, in pertinent part, denied an effective date prior to August 31, 2004, for the award of a TDIU.  The Veteran subsequently appealed to the Court.  

In September 2012, the Court granted the Parties' Motion for Remand; vacated that portion of the February 2012 Board decision which denied an effective date prior to August 31, 2004, for the award of a TDIU; and remanded the issue to the Board of additional action.  In February 2013 and August 2013, the Board remanded the Veteran's appeal to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran's claim for an increased evaluation for his acne disorder to include entitlement to a TDIU was received on August 1, 2000.  

2.  For the period from August 1, 1999, to August 31, 2004, service connection was in effect for acne with scars of the face, the arms, the back, and the hands, evaluated as 30 percent disabling from September 9, 1996, to August 29, 2002, and 60 percent disabling on and after August 30, 2002; low back contusion residuals with lumbosacral strain evaluated as 40 percent disabling; hepatitis C evaluated as 20 percent disabling on and after June 17, 2004; bilateral athlete's foot with hypertrophic changes of the toenails evaluated as noncompensable; and hypertension evaluated as noncompensable.  

3.  The Veteran had a combined 60 percent rating for the period from September 9, 1996, to August 29, 2002, and a combined 80 percent evaluation on and after August 30, 2002.  

4.  During the relevant time period, the Veteran's service-connected disorders alone rendered him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

An effective date of August 1, 1999, for the award of a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 3.400, 4.16(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants August 1, 1999, as the effective date for the award of a TDIU.  Such action represents a complete grant of the benefit sought on appeal.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Earlier Effective Date for the Award of a TDIU

The Veteran asserts that an earlier effective date for the award of a TDIU is warranted as his service-connected disabilities have been shown to have prevented him from obtaining more than marginal post-service employment and he filed for a claim for an increased evaluation for his service-connected acne disorder to include the issue of a TDIU in July 2000.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of application therefor.  38 U.S.C.A. § 5110(a).  An award of increased compensation to include entitlement to a TDIU will be generally effective as of the date of claim or the date entitlement arose, whichever is later.  An increase in disability compensation shall be effective on the earliest date as of which it is factually ascertainable that an increase in disability had occurred if an application is received within one year from such date.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of such determinations, the following will be considered as one disability: disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of their service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of veterans who are unemployable by reason of their service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

Any communication or action from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (a person who is not under any legal incapacity such as mental incapacity) may be considered an informal claim indicating an intent to apply for one or more benefits under the laws administered by the VA, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

In July 2000, the Veteran submitted an informal claim of entitlement to an increased evaluation for his service-connected acne with scars of the face, the arms, the hands, and the back.  The claim was received by VA on August 1, 2000.  In November 2000, the RO denied the claim.  In October 2001, the Board denied an increased evaluation for the Veteran's service-connected acne.  The Veteran subsequently appealed to the Court.  In October 2002, the Court granted the Parties' Joint Motion for Remand; vacated the October 2001 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In December 2003 and May 2005, the Board remanded the Veteran's appeal to the RO for additional action.  

In May 2007, the Veteran submitted an informal TDIU claim.  In June 2007, the Veteran submitted a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The formal TDIU claim was received by the RO on June 12, 2007.  In June 2007, the RO increased the evaluation for the Veteran's acne disorder from 30 to 60 percent and effectuated the award as of January 5, 2007.  In January 2008, the RO denied a TDIU.  In June 2008, the RO granted a TDIU and effectuated the award as of August 31, 2004.  In January 2010, the Board, in pertinent part, denied an evaluation in excess of 30 percent for the Veteran's acne disorder for the period prior to August 30, 2002; granted a 60 percent evaluation for his acne disorder for the period from August 30, 2002, to January 4, 2007; denied an evaluation in excess of 60 percent for that disorder for the period on and after January 5, 2007; and denied an effective date prior to August 31, 2004, for the award of a TDIU.  

In July 2010, the Court vacated that portion of the January 2010 Board decision which denied an effective date prior to August 31, 2004, for the award of a TDIU and remanded the issue to the Board of additional action.  In January 2011, the Board remanded the Veteran's appeal to the RO for additional action which included referring the Veteran's claim to the Director of the VA Compensation and Pension Service for consideration of assignment of a TDIU for the period prior to August 31, 2004, under the provisions of 38 C.F.R. § 4.16(b).  In April 2011, the Director of the VA Compensation and Pension Service determined that assignment of a TDIU for the period prior to August 31, 2004, under the provisions of 38 C.F.R. § 4.16(b) was not warranted.  In February 2012, the Board, in pertinent part, denied an effective date prior to August 31, 2004, for the award of a TDIU.  

In September 2012, the Court vacated that portion of the February 2012 Board decision which denied an effective date prior to August 31, 2004, for the award of a TDIU; and remanded the issue to the Board of additional action.  In February 2013 and August 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

Given the procedural history of the Veteran's claim for an increased evaluation for his acne disorder and the Court's holding in Rice, supra, the Board finds that the date of receipt of the Veteran's TDIU claim is August 1, 2000, the date of receipt of his claim for an increased evaluation.  The Board will next address the issue of when the Veteran's entitlement to a TDIU arose.  

For the period from August 1, 1999, to August 31, 2004, service connection was in effect for acne with scars of the face, the arms, the back, and the hands, evaluated as 30 percent disabling from September 9, 1996, to August 29, 2002, and 60 percent disabling on and after August 30, 2002; low back contusion residuals with lumbosacral strain evaluated as 40 percent disabling; hepatitis C evaluated as 20 percent disabling on and after June 17, 2004; bilateral athlete's foot with hypertrophic changes of the toenails evaluated as noncompensable; and hypertension evaluated as noncompensable.  The Veteran had a combined 60 percent rating for the period from September 9, 1996, to August 29, 2002, and a combined 80 percent evaluation on and after August 30, 2002.  The Veteran therefore initially met the schedular requirements for a TDIU under the provisions of 38 C.F.R. § 4.16(a) on August 30, 2002.  

In reviewing the record, the Board observes that the evidence as to the Veteran's employment history prior to August 31, 2004 is in apparent conflict.  At an August 2001 hearing before a Veterans Law Judge, the Veteran testified that his service-connected acne disorder significantly affected his VA vocational rehabilitation program and prevented him from reaching his potential.  

An August 2002 Special Report of Training (VA Form 21-1905d) indicates that the Veteran started working as a manager at Auto Zone in July 2002 and was paid $10.00 an hour.  A September 2002 Special Report of Training (VA Form 21-1905d) relates that the Veteran was still working as a manager at Auto Zone.  A September 2002 VA vocational rehabilitation counselling letter conveys that the Veteran had successfully completed his VA vocational rehabilitation and employment program and was determined to be "rehabilitated."  

A November 2006 "Your Social Security Statement" from the Social Security Administration (SSA) reports that the Veteran's total earnings for SSA and Medicare purposes were $7552.00 in 1993; zero in 1994, 1995, 1996, 1997, 1998, 1999, 2000, and 2001; $6765.00 for 2002; $929.00 for 2003; and $5192.00 for 2004.  

A January 2007 VA psychiatric evaluation states that the Veteran reported that: he had worked sporadically as a truck driver prior to 1997 due to physical impairment associated with his service-connected back disorder; had attended school from 1997 to 2000 and obtained "an associate's degree in computers;" and had quit or lost many jobs "due to his physical limitations and pain" associated with his back disorder since service separation.  

In his June 2007 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that: the most that he had earned in any one year was $7552.00 in 1993; he had been employed 40 hours a week as a utility worker from March 2000 to June 2001 during which time his gross monthly earnings were no higher than $1850.00 and he lost approximately 15 days due to illness; he had been employed 35-40 hours a week as a counter person from March 2001 to July 2001 during which time his gross monthly earnings were no higher than $1500.00 and he lost approximately 10 days due to illness; he had been employed 40 hours a week as an auto parts service manager from July 2001 to October 2002 during which time his gross monthly earnings were no higher than $2500.00 and he lost approximately 10-20 days due to illness; he had been employed 40 hours a week as a tech support specialist from November 2002 to May 2003 during which time his gross monthly earnings were no higher than $1600.00 and he lost approximately 15-20 days due to illness; he had been employed "40+" hours a week as a sprinkler installer from May 2003 to November 2004 during which his gross monthly earnings were no higher than $2500.00 and he lost approximately 10-20 days due to illness; and he had been last employed on a full-time basis in August 2004.  

A January 2008 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21- 4192) from R. B., indicates that the Veteran had worked as a customer service representative from December 3, 2003, to December 15, 2003; earned $325.73; and was terminated after he failed to pass a performance test.  

A March 2008 Individual Employment Assessment from C. Barchi, M.Ed., CDMS, states that the Veteran reported that he had "never earned more than $8K during any year after 1991 and that he has documentation regarding his post-military earnings."  Mr. Barchi concluded that "regarding his claim for TDIU status with the VA, I am likewise confident in opining that based solely in his service-connected back, skin, and psychiatric conditions, [the Veteran] is currently unable to secure or follow any substantially gainful occupation" "based on my complete file review, on my recent and direct teleconference/assessment with the Veteran and on the above-quoted medical sources regarding his severe back pain, markedly limited flexibility, severe itching and severely impaired social functioning" and "his TDIU manifested immediately after his 1991 honorable military discharge and that it will continue indefinitely."  

A June 2009 SSA Administrative Law Judge decision awarded the Veteran SSA disability benefits.  The decision determined that the Veteran "has not engaged in substantial gainful activity since May 22, 1996" and while "the claimant worked after the alleged onset date; however, this work is considered to be unsuccessful work attempts."  

An April 2014 written statement from Mr. Barchi clarifies that: "whenever [the Veteran] did attempt work during the years after 1991, he consistently met with failure due to his service-connected conditions" and "the Veteran was only marginally employed due to his service-connected disabilities after January 1, 1992."  

The Board finds that the evidence of record, which is discussed above, is in relative equipoise as to whether the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities during the period between August 1, 1999, and August 31, 2004.  As noted above there is evidence in support of the claim that includes the June 2009 SSA decision and the April 2014 statement of Dr. Barchi.  The employment history evidence is in conflict as to the amount of income earned during the relevant period as noted above, with some evidence showing no income earned between 1994 and 2001.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected disabilities during the relevant time period.  

As the Veteran did not meet the schedular criteria for assignment of a TDIU prior to August 30, 2002, the provisions of 38 C.F.R. § 4.16(b) are for application.  The Veteran's claim was referred to the Director of the VA Compensation and Pension Service who determined that assignment of a TDIU for the period prior to August 31, 2004, under the provisions of 38 C.F.R. § 4.16(b) was not warranted.  Therefore, the Board may now consider the question of the Veteran's entitlement to a TDIU on an extra-schedular basis.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

As discussed above, the Veteran's service-connected disabilities alone have been found to preclude substantially gainful employment following service separation.  The Veteran's claim for an increased evaluation for his acne disorder to include a TDIU was received by VA on August 1, 2000.  Therefore, the Board concludes that the appropriate effective date for the award of a TDIU is August 1, 1999, a date one year prior to the date of receipt of the Veteran's claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  


ORDER

An effective date of August 1, 1999, for the award of a TDIU is granted subject to regulations governing the awards of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


